Judgment, Supreme Court, New York County, entered on January 31, 1980, unanimously affirmed. Defendant-respondent shall recover of plaintiff-appellant, one bill of $75 costs and disbursements of this appeal. The appeals from the order of said court entered on January 23, 1980 and from the resettled order of said court entered on January 24, 1980 are dismissed as subsumed in the judgment, without costs and without disbursements. The cross appeals are dismissed as academic, without costs and without disbursements. No opinion. Concur — Murphy, P. J., Sullivan, Markewich, Lupiano and Bloom, JJ.